NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



    ABIODUN M. SODIPO,                           No.    15-15464

                 Plaintiff-Appellant,            D.C. No. 3:13-cv-04856-JD

      v.
                                                 MEMORANDUM*
    RON ROSENBERG, Chief, Administrative
    Appeals Office; UNITED STATES
    CITIZENSHIP AND IMMIGRATION
    SERVICES,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                          Submitted February 17, 2017**
                            San Francisco, California

Before: TASHIMA and HURWITZ, Circuit Judges, and ADELMAN,*** District
Judge.


*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
       The Honorable Lynn S. Adelman, United States District Judge for the Eastern
District of Wisconsin, sitting by designation.
      Abiodun Sodipo applied for an employment-based visa, but did not satisfy the

statutory requirements of a job offer, see 8 U.S.C. § 1153(b)(2)(A), or a Department

of Labor certification of a labor shortage, see 8 U.S.C. § 1182(a)(5)(A)(i). The

United States Citizenship and Immigration Services declined Sodipo’s request to

waive these requirements “in the national interest,” 8 U.S.C. § 1153(b)(2)(B)(i); 8

C.F.R. § 204.5(k)(4)(ii), and denied his visa application. Sodipo then filed this

action under the Administrative Procedure Act challenging the denial of the national

interest waiver. The district court granted summary judgment to the government

defendants, and Sodipo timely appealed.

      The Immigration and Nationality Act provides that “no court shall have

jurisdiction to review . . . any . . . decision . . . of the Attorney General . . . the

authority for which is specified under this subchapter to be in the discretion of the

Attorney General.” 8 U.S.C. § 1252(a)(2)(B)(ii). The decision to deny a national

interest waiver is one such decision. See 8 U.S.C. § 1153(b)(2)(B)(i) (“[T]he

Attorney General may, when the Attorney General deems it to be in the national

interest, waive the requirements . . . .”); Schneider v. Chertoff, 450 F.3d 944, 948

(9th Cir. 2006) (describing national interest waiver as “purely discretionary”). Thus,

the district court lacked jurisdiction to review the denial of the waiver.

                                           2
         We therefore vacate the judgment below and remand for entry of an order

dismissing Sodipo’s action for lack of jurisdiction. Each party is to bear its own

costs.

         VACATED AND REMANDED WITH DIRECTIONS.




                                        3